12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0467


                                      DA 22-0467
                                   _________________

 TESSA ZOLNIKOV,

              Plaintiff and Appellant,

       v.
                                                                     ORDER
 NATIONAL BOARD OF MEDICAL
 EXAMINERS,

              Defendant and Appellee.
                                _________________

       Upon consideration of Appellant Tessa Zolnikov’s motion for an extension of time
to file the reply brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including January 13, 2023, to prepare, serve, and file the reply brief.
       No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                      December 6 2022